Citation Nr: 1433387	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a neurological/neurocognitive/neuropsychiatric disability, to include as manifested by headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, F.M., E.L. 





ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was before the Board on four separate occasions, and was remanded in March 2010, January 2013, and July 2013 for evidentiary development.  In January 2014, the claim was dispatched to the Veterans Health Administration (VHA) for an expert neurology opinion.  All actions requested have been accomplished, and the claim is ripe for appellate review.   
2013 for evidentiary development
The Veteran appeared at a Central Office hearing in December 2008.  A transcript is associated with the claims file.  The Veterans Law Judge before whom the Veteran appeared has since retired, and thus, should it have been requested, the Veteran was entitled to another Board hearing.  The Veteran, however, through his representative, has waived entitlement to an additional hearing, and there is no duty to afford one.  See 38 U.S.C.A.  §§ 7102(b), 7110 (West 2002).   

The Veteran's claims file is entirely electronic and has been reviewed in this case.  







FINDING OF FACT

The evidence of record does not support a conclusion that it is at least as likely as not that any currently present neurological/neurocognitive/neuropsychiatric disablement, to include as manifested by migraine headache disability with dizziness, had causal origins in service or was caused or aggravated by service-connected PTSD.  


CONCLUSION OF LAW

Service connection for a neurocognitive/neuropsychiatric disability, to include as manifested by headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by Paralyzed Veterans of America (PVA), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran has been afforded several VA examinations addressing the nature and etiology of his disability, and has also had his claim dispatched to a VHA neurology expert for review.  Taken together, these opinions are well-rationalized and fully address the Veteran's contentions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Essentially, there is no indication of any additional relevant evidence that has not been obtained, and given the adequacy of the medical opinions of record, there is no need to conduct any additional development on this claim.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  Other organic diseases of the nervous system are among those disorders deemed "chronic" for regulatory purposes, and thus, in order for service connection to be established, either a nexus to service or a continuity of symptomatology since service must be shown.  


Analysis

The Veteran is in receipt of service-connected compensation benefits for PTSD.   He has contended, essentially, that he experiences a neurological disability as a consequence of his PTSD or, alternatively, as a direct result from his active service.  

With respect to a current disorder, there was initially some confusion as to if a type of neurological and/or neurocognitive disorder was present.  In 2006, however, the Veteran was diagnosed with a headache disorder, and noted complaints of dizziness at that time.  This disorder has, in a VA examination report of March 2013, been assessed as being a migraine headache disability.  No other separate neurocognitive disorder has been assessed; however, VA opinions of record have determined that neurocognitive impairment can be considered as a symptom of PTSD.  That is, as a manifestation of the service-connected disability and not a separate, distinguishable neurological diagnostic entity.  

The Veteran's service treatment records do not contain any consultations for headaches or any other neurological disability.  In March 2006, private treatment records note that the Veteran experienced dizziness that was improving; however, at that time, there were no focal neurological symptoms, tremor, unusual sensations, unsteadiness, numbness or weaknesses in the extremities.  Follow-up care with this private provider, which dates throughout 2006, noted that the Veteran did have some visual changes associated as neurologic abnormality; however, improvement occurred, and there was little consistent neurological symptomatology so as to establish a specific and separate neurocognitive disorder.  Despite this, by June 2006, the Veteran was diagnosed with common migraine disease as a neurological condition separate from psychiatric and otolaryngology pathology.  A separate private medical opinion, dated in April 2004, noted that the Veteran had a history of migraine headaches dating to the month prior.  It was advised that the Veteran seek follow-up in a year's time, and that he seek treatment for his separate ear, nose, and throat complaints.  

In December 2011, the Veteran was afforded a VA examination which purported to address his neurological complaints.  There was a neuropsychology and neurology opinion offered.  In the associated neuropsychology opinion, the clinician stated that it was her professional opinion that a neurocognitive disorder did not exist as due to a "pattern of variable effort demonstrated on neuropsychological testing."  The examining psychologist noted that PTSD existed and was related to the Veteran's military service (as had been established in an earlier examination report dated in August 2010). 

With respect to the December 2011 neurology opinion, the examining physician noted the Veteran's complaints of headaches and dizziness and reviewed the history of neurological presentation.  It was noted that in 2005, there were mild staring and slow verbal responses reported as neurological symptoms, with some noted gait and movement abnormalities.  Those symptoms were, at the time, thought to be consistent with Parkinson's disease; however, that diagnosis was not specifically entered, with private follow-up consultations noted that there was some form of Parkinsonism (i.e. symptoms of the disease) without the underlying diagnosis of Parkinson's disease.  Regarding current diagnoses, the neurologist stated that the Veteran had a "history of headache disorder, most likely migraine."  Based on the military records, the headaches and dizziness were not deemed to be attributable to military service.  The examiner noted that he had examined the Veteran in 2006, and that this was proximate to the time abnormal neurological symptoms began to appear.  With respect to the Parkinsonism symptomatology; the examiner felt that such symptoms were not representative of "idiopathic Parkinson's disease," with the complaints being noted to potentially be related to medication usage.  At any rate, the examiner specified that the symptoms were not related to military service.   

The Board, in its January 2013 remand order, determined that the December 2011 examination report was not wholly adequate in addressing the contended relationship, and a new VA examination addendum report, addressing all theories of entitlement, was ordered.  

In March 2013, the neurologist who examined the Veteran in January noted that the Veteran's headaches were, as reported by the Veteran in his interaction with the clinician, "recent" in their onset.  The examiner stated that a "current neurocognitive or neuropsychiatric disability, to include headaches and dizziness, is not aggravated nor permanently worsened by service-connected PTSD."  It was specifically noted that his reasoning was the same for this conclusion as to why there is no causal relationship between the service-connected PTSD and the claimed neurological disorder.  That is, that "headaches and dizziness are not typical symptoms of PTSD."  

The Board, in noting this report, determined that the RO had failed to obtain an adequate medical opinion addressing the Veteran's contentions.  Specifically, the rationale provided by the examining neurologist was cursory and of limited probative value, and a remedial opinion was necessary.  In a July 2013 remand order, it was ordered that a different neurologist review the claims file and determine if it is at least as likely as not that service-connected PTSD caused, or aggravated beyond the course of the disease process, a neurocognitive/neuropsychiatric disability manifested by headaches and dizziness.  

In September 2013, a VA examiner determined that the Veteran experienced a migraine headache disability; however, it was her opinion that "the effects of PTSD on neurocognitive or [a] neuropsychiatric disorder being manifested by headaches and dizziness cannot be determined beyond mere speculation."  The examiner did note that there had been studies indicating that "prolonged exposure to glucorticoids, the adrenal steroids secreted during stress, can also have an adverse effect on the nervous system."  However, the extent of such an adverse impact was not expounded, and the examiner stated that "headaches and dizziness are not normal components related to PTSD."  The examiner noted that the Veteran was not seen for headaches during his time in the military.  

As the Board was unable to get resolution on the issue via a remand order, it dispatched the claim to the Veterans Health Administration (VHA) for an expert neurological opinion.  The returned opinion, dated in March 2014, noted that the Veteran's PTSD was related to military events occurring during the Vietnam War, and thus, was present prior to the onset of migraine headaches which were first documented many years later.  The examiner stated that while there is some evidence suggesting that people with migraine headaches are more likely to develop PTSD, there "is no compelling evidence that I can find to indicate that PTSD causes migraines."  The "long gap" between the onset of PTSD and the onset of migraines made it "unlikely that the two conditions are connected."  With respect to aggravation, the examiner noted that PTSD may be associated with sleep disturbances, which "can secondarily aggravate headache disorders including migraine."  With respect to the Veteran's specific condition, however, the "long gap between the onset of PTSD and the onset of his headache disorder make it unlikely that the PTSD...is presently aggravating any headache condition."  It was further noted that "common conditions that cause dizziness are not known to be aggravated by PTSD."  Lastly, the examiner noted that mild neurocognitive impairment may "be seen as a feature of PTSD."  That is, that such a manifestation is not a separate disabling condition; rather, it is part and parcel of the service-connected psychiatric condition.  The neurologist concluded by stating that "while PTSD might be contributing as an additive factor in any neurocognitive impairment, there are many more common causes of neurocognitive impairment in the Veteran's age group, none of which are known to be aggravated by PTSD."  

Essentially, the Board notes that evidence supports, and the Veteran does not dispute, that his headache disability, to include being a manifestation of some sort of neurocognitive impairment, did not have onset until decades after service.  The Veteran did not make a complaint of headaches in service, and has not reported that headaches have been consistently present since his active duty time.  Quite the contrary, he has submitted statements from former employers which document the Veteran as having been a fit and good worker for many years, with ill health only being of fairly recent vintage.  In essence, the Veteran maintains that his neurocognitive/headache issues stem as a consequence from traumatic war experiences in Vietnam.  That is, that they are secondary to the PTSD which has been service-connected as a consequence of that military trauma.  In that respect, the evidence does not favor the Veteran's contentions.  

Indeed, while some neurocognitive impairment was noted to "might" be impacted by PTSD, the VHA examiner has explained that the causation for such a disorder is more likely related to other, non-service factors.  When viewing this opinion in concert with the VA neurologist who, in December 2011, linked Parkinsonism symptomatology to non-service and non-PTSD factors, it does weigh against the Veteran's contentions.  Further, the VHA neurologist specified that neurocognitive problems in and of themselves are potentially symptoms of PTSD as opposed to separate pathology.  Thus, while the Veteran has displayed neuro-cognition difficulties from time to time, this is potentially attributable to the already service-connected disability.  Regarding the headache and dizziness manifestations, all medical evidence notes that while there is a potential relationship between hormones released during stress and neurological problems, that headaches and dizziness are not normally related to PTSD.  The VHA neurologist noted that migraine sufferers might be more likely to develop PTSD; however, as the Veteran's PTSD pre-dates his migraine diagnosis, such a clinical finding is irrelevant to his case.  Further, the VHA physician, in confirming the unlikely relationship between the Veteran's PTSD and his headaches, noted that the lengthy time between PTSD onset and migraine onset made it unlikely that sleep disturbances caused by PTSD had an impact on the headache disorder.  Essentially, in noting this, it was implied that the PTSD, present for four decades before the onset of headaches, was not so disabling as be productive of sleep disturbance leading to a chronic headache disorder (thus, there was no causal or aggravating relationship suggested).  

The collective neurology and neuropsychiatric opinions, when taken together, are probative and well-rationalized and are decidedly against the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Essentially, the only evidence supportive of the claim comes from the Veteran's own lay testimony.  Addressing the etiology of a neurocognitive/headache disorder is, however, "complex" in nature, and does require specific knowledge to competently address.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In that respect, the unsubstantiated lay assertions, when weighed against the several competent opinions of record (which, together, form a well-rationalized consensus), cannot be seen as very probative. 

Simply put, it is evident that the Veteran experiences some form of neurocognitive impairment that does, apparently, manifest via a migraine headache disability with dizziness.  These manifestations did not occur until many years after service, and the evidence weighs against a finding that the disorder had origins in service or, alternatively, was caused or aggravated by service-connected PTSD.  As this is the case, the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a neurological/neurocognitive/neuropsychiatric disability, to include as manifested by headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD) is denied.    



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


